Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, as follows: Respondent contended that the refusal of the Commissioner of Parks of the City of New York to issue a permit to respondent to speak in a park under the jurisdiction of the Commissioner of Parks constituted a violation of respondent’s rights under the First and Fourteenth Amendments to the Constitution of the United States. The Court of Appeals held that there was such a violation. [See 10 N Y 2d 721.]